Citation Nr: 1808328	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left hip disability.  

3.  Entitlement to a compensable rating for residual scars, left knee, due to gunshot wound. 

4.  Entitlement to a rating in excess of 10 percent for status post gunshot wound, left leg.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and L.S. 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and L.S. presented testimony at a Board hearing before the undersigned Veterans Law Judge in August 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period expired without additional evidence being submitted to the record.

While there was a rating decision granting service connection and a noncompensable rating for residual scars, left knee, due to gunshot wound in February 2014, and the Veteran purported to file a notice of disagreement with that determination in November 2014, the Board found in December 2016 that it has jurisdiction over this rating as part of the Veteran's earlier appeal for a higher rating for his left leg gunshot wound disability, as it is considered to be part of that appeal.  

As noted in December 2016, the Veteran previously had a different representative; however, a power of attorney in favor of attorney Walus was received in November 2011.  

The issue of entitlement to a rating in excess of 10 percent for status post gunshot wound, left leg, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current low back and left hip disabilities were not manifest in service (or, for arthritis, to a degree of 10 percent within 1 year of separation) and are unrelated to service.  

2.  The Veteran's service-connected left knee gunshot wound scars are superficial, do not have an area of 929 square centimeters or greater, and are not painful or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a compensable rating for residual scars, left knee, due to gunshot wound, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current low back or left hip disability identified in the record, including arthritis.  The preponderance of the evidence including the service treatment records and the rest of the evidence of record indicates that these were not manifest in service or to a degree of 10 percent (for arthritis) within 1 year of separation, and are unrelated to service.  Service treatment records are silent for reference to them and the Veteran reported that he was in good health and denied having or having had pertinent symptomatology on service discharge examination in February 1974, and his low back and left hip were normal at that time.  Additionally, neither current disability was shown until many years post service, and for instance, at the time of the VA examination in August 2011, the Veteran reported that his left hip pain started about 3 years prior, and that his lumbar spine degenerative disc disease was diagnosed in about 2008.  No competent evidence of record relates them to service.  

Additionally, the preponderance of the evidence indicates that these disabilities were not, as claimed, caused or aggravated by the Veteran's service-connected left leg gunshot wound disability.  A VA examiner in August 2011 opined that the Veteran's current left hip and low back disability were not caused by his service-connected left leg gunshot wound disability, and explained why, considering his prior medical history, including only a mild antalgic gait which would not account for the extent of functional limitations of left hip and lumbar spine.  The examiner stated that they would not likely be affected by left leg injury over 30 years after the initial injury.  The examiner also noted that the Veteran had been a construction worker for most of his adult life and had been in a motor vehicle accident following separation from service.  It was more likely that his left hip and lumbar pain and functional limitations are related to his work in construction and/or secondary to motor vehicle accident than to a left knee injury in 1973, and it was unlikely that the left hip would be affected by a left leg injury over 30 years after the initial injury.  

After the Board remanded in December 2016 to obtain an opinion on the matter of secondary service connection aggravation per Allen v. Brown, 7 Vet. App. 439 (1995) (provides for secondary service connection for disability to the extent that it is made worse/aggravated by a service-connected disability), a second VA examiner noted low back symptoms from as early as August 2004 and again opined, in June 2017, that the Veteran's current left hip and low back disability were not a related residual of his service-connected left leg gunshot wound disability, after considering the Veteran's longitudinal history.  That VA examiner also indicated, moreover, that the Veteran's current low back disability and left hip osteoarthritis were less likely than not aggravated by the Veteran's service-connected left knee disability. 

The examiner noted, concerning the Veteran's low back and left hip osteoarthritis, that there is speculation that a severely antalgic gait for many years can cause changes to joints above and below the affected joint.  However, in all of the documentation that was reviewed by the examiner, with the exception of a 2009 VA examination report, there is no indication that the Veteran walks with a severe limp or antalgic gait.  The examiner also noted that treatise evidence shows that overall, there is a remarkable consistency of findings, with almost all studies on the matter showing elevated risks of hip pain association with heavy manual work and/or employment in farming or the construction industry, especially in men.  The Veteran is a man, and worked in construction most of his adult life, according to the evidence including the VA examination reports.  Additionally, the Veteran according to medical records had low back pain as a result of a fall from a roof while working construction.  Hip osteoarthritis most often begins at age 45 or later, the examiner stated, and the Veteran was more than 45 when his appears to have begun.  

While the Veteran has argued that his service-connected left leg gunshot wound causes current low back and left hip disability, he is not competent to opine on this complex medical matter.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For all of these reasons, as stated above, service connection is not warranted for the Veteran's current low back and left hip disabilities.  The preponderance of the evidence indicates that it was not manifest in service, is unrelated to service, and was not caused or aggravated by the Veteran's service-connected left leg gunshot wound disability.  


Higher rating for gunshot wound scars

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for a compensable rating for his service-connected residual scars of his left knee due to gunshot wound.  The Veteran filed the current claim in May 2009, and the rating is upon appeal following the grant of service connection effective from May 2009.  

Based on the evidence of record, the Board finds that the scarring associated with the Veteran's service-connected left knee gunshot wound does not warrant a separate compensable rating under 38 C.F.R. § 4.118, for any part of the rating period, as the evidence including the VA examination reports (with attention to the May 2017 VA examination report) shows that at 36 square centimeters, its area is less than the required 929 square centimeters; and that it is superficial and not painful or unstable.  Since it is superficial and not of the head, face, or neck, and does not have an area of 929 square cm or greater, and is not painful or unstable, a compensable rating cannot be assigned for it under 38 C.F.R. § 4.118.  

The Veteran's representative indicated in November 2014 that he warrants a higher rating due to the pain he suffers as a result of the scar.  The Veteran testified in August 2016 that he has knee pain and that it aches and burns, and that he felt that it was due to the scar and stuff, but the preponderance of the evidence of record indicates that his scarring itself is not painful.  The examiner in May 2017 specifically considered the matter and found that the scarring was not painful.  While it was also argued that the scar impedes his mobility, any such associated impairment will be rated with the Veteran's service-connected left leg gunshot wound.  To do otherwise would be pyramiding in violation of 38 C.F.R. § 4.14 (2016).  

The preponderance of the evidence is against the claims above and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for his honorable wartime service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for low back disability is denied.

Service connection for left hip disability is denied.

A compensable rating for residuals scars, left knee, due to gunshot wound, is denied.


REMAND

The Veteran appeals for a rating higher than the 10 percent which is currently assigned for his service-connected status post left leg gunshot wound.

Initial treatment records from in service, which were obtained pursuant to the Board's December 2006 remand, show that the Veteran was seen in a private emergency room for a gunshot wound of the left leg in September 1973.  He had been accidentally shot from close range with a 16 gauge shotgun from behind, by a friend who was loading a shotgun, while squirrel hunting with the Veteran.  

On evaluation, a large, ragged shotgun wound of the lateral aspect of the left leg was found, at the level of the knee joint.  It was washed with Phisohex and then debrided, and sand and particles of cloth were picked and washed and irrigated from the wound.  Initially, the Veteran would not dorsiflex his foot (see Diagnostic Code 5312), but was able to do so and had complete range of motion of his left ankle a short time later.  The shot pattern caused a sizeable area of skin and subcutaneous tissue loss in the lateral aspect of the left knee.  There was no apparent injury to the lateral collateral ligament of the knee or of the peroneal nerve.  Cranial nerves were intact, as were deep tendon reflexes.  There was mild hypoesthesia below the skin defect on the left leg, but normal superficial touch sensation in the dorsal aspect of the left foot.  The impression was shotgun wound of the left lateral leg, with extensive loss of skin, subcutaneous tissue and some fascia and muscle tissue in this area.  

The wound was cleaned and debrided, and Furacin and Telfa dressing applied.  While in the hospital, the Veteran had done quite well and was able to be up walking on his left leg without much difficulty.  The left leg was wrapped from toes to midcalf with an Ace bandage.  The dressing was changed once and the wound appeared to be clean a short time later.  He was transferred to Wurtsmith Air Force Base hospital for further treatment.  Thereafter in September 1973, debridement and delayed primary closure of the left lateral leg was performed by the service department.  X-rays showed shot evidence in the subcutaneous tissue of the lateral knee area with no other injury evident.  A wound drain was placed and then removed, with no evidence of infection.  There was a leg extension deficit (see Diagnostic Code 5314), and dressings were changed through early October 1973, with the wound looking fine; and after physical therapy, the Veteran was ambulating well and extending his leg fully.  

The service era treatment records suggest possible injuries to muscle groups XI, XII, and/or XIV (see 38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312, and 5314), based on the described location of the injuries and the impairments involved at the time.  

The Board had remanded in December 2016 in part to have a VA muscles examination conducted.  However, the June 2017 VA muscles examiner indicated, incorrectly, that the Veteran had not had a muscle or leg injury, and did not indicate whether and to what extent muscle group XI, XII, or XIV was affected, instead indicating blankly that there was no leg or thigh muscle group injury.  The current extent and severity of all left lower extremity muscle injury (including any thigh and leg muscle injury) needs to be known for rating purposes, and so remand for another VA examination is required, as indicated below.  That VA examination will include photographs, and on remand, updated treatment records will be obtained, to ensure completeness of the record.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records concerning the Veteran's service-connected left leg gunshot wound, including any treatment records from recently that have not been incorporated into the record.  
 
2.  After the above development is completed, schedule the Veteran for a VA muscles examination to determine the nature, extent, and severity of his service-connected left leg gunshot wound disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected left leg gunshot wound disability.  

a. Please indicate whether and the extent to which any thigh muscles (to specifically include the vastus externus/lateralis) were injured at the time of the 1973 gunshot wound; and
b. Please indicate whether and the extent to which any related injury id found to muscle group XI, XII, or XIV, or any other muscle group.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on relevant medical evidence and principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


